DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 02/18/2022. As directed by the amendment: claims 1, 8, 10, 11, and 26 have been amended, claims 2-3, 12, 17, 19, and 21-23 have been previously withdrawn and claims 1, 8, 10, and 26 have been added.  Thus, claims 1-26 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 10, filed 02/18/2022, with respect to the rejection of claim 1 under USC 102(a)(2) as anticipated by Gregan (US 20190150929) have been fully considered and are persuasive. The applicant amended claim 1 to include that the first connector being disposed within the channel of the lock tube regardless of whether the clip is in the open configuration or the close configuration, including when the clip is locked in the closed configuration.  The examiner agrees that Gregan does not explicitly disclose this. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Matsuoka et al (US 20110245855 A1), herein referenced to as “Matsuoka”. 
Applicant’s arguments, see pages 10-11, filed 02/18/2022, with respect to rejection of claim 25 under USC 102(a)(2) as anticipated by Gregan have been fully considered and are persuasive. The applicant argues that Gregan does not teach nor suggest “the first connector being disposed within the channel of the lock tube regardless of whether the clip is in the open configuration or the close configuration”. The applicant further argues that Gregan does not disclose advancing the clip distally out of the distal end of the lock tube so that the clip arms separate from each other in a radial direction to form an open configuration for receiving tissue. The examiner agrees with the applicant’s arguments. There the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Matsuoka et al (US 20110245855 A1), herein referenced to as “Matsuoka”. 
Applicant’s arguments, see pages 11-12, filed 02/18/2022, with respect to the rejection of claim 10 under USC 102(a)(2) in view of Gregan have been fully considered and are persuasive. The applicant has amended claim 10 to include: “jaws, each of which is pivotably coupled to a respective distal end of a corresponding of the clip arms”. The examiner agrees that Gregan does not disclose these limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuoka in view of Kappel et al (US 20130226200 A1), herein referenced to as “Kappel”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 16, 18, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al (US 20110245855 A1), herein referenced to as “Matsuoka”.
In regards to claim 1, Matsuoka discloses: A tissue clipping device 3 (see Figs. 1-11, [0025]), comprising: a lock tube 27 (see Figs. 1-11, [0028], it is a tube as shown best in Fig. 3, which the clip goes through) having a channel 25 (see Figs. 1-11, [0032]) extending therethrough from a distal end the distal end of 27 to a proximal end 51 and 55 (see Figs. 1-11, [0032]); and a clip 17 (see Figs. 1-11, [0028]) comprising clip arms 15 (see Figs. 1-11, [0028]) coupled to each other at a proximal end 15a (see Figs. 1-11, [0028]), the clip 17 being at least partially disposed within the channel 25 of the lock tube 27 (see Figs. 1-3, the clip 17 being within 25) and being configured to move distally (see Fig. 2) and proximally (see Fig. 3) relative to the lock tube 23 between: an open configuration (see Fig. 2 and Fig. 9B) in which distal ends 15b (see Figs. 1-11, [0028]) of the clip arms 15 are separated from each other for receiving tissue therebetween (see Fig. 2 and Fig. 9B), and a closed configuration (see Fig. 3 and Fig. 9C) in which the distal ends 15b of the clip arms 15 are closer to each other than in the open configuration for clipping the tissue received therebetween (see Fig. 3 and Fig. 9C), wherein the clip comprises a first connector 19 (see Figs. 1-11, [0029]) configured to engage a second connector 25a and 57 (see Figs. 1-11, [0032] and [0039]) comprised by the lock tube 23 to lock the clip in the closed configuration (see Fig. 3 and Fig. 10B, 57 impinges on 19 to lock the clip with the clip itself being limited from leaving the lock tube because of 25a), the first connector 19 being disposed within the channel 25 of the lock tube 23 regardless of whether the clip is in the open configuration (see Figs. 2 and 9B) or the closed configuration (see Figs. 3 and 9C), including when the clip is locked in the closed configuration (see Fig. 10B, locked closed configuration).
In regards to claim 4, Matsuoka discloses: The tissue clipping device according to claim 1, see 102 rejection above. Matsuoka further discloses: wherein the first connector 19 is fixed to the proximal end 15a of the clip 15 (19 is referred to as a clip base portion, a portion serving as a backend of the intersecting portion 15a). 
In regards to claim 5, Matsuoka discloses: The tissue clipping device according to claim 1, see 102 rejection above. Matsuoka further discloses: wherein the second connector 25a and 57 comprises a tab 25a formed in a wall the wall of 23 of the lock tube 23 (see Fig. 2, 25a is tab that juts out from the channel wall of 23).
	In regards to claim 9, Matsuoka discloses: The tissue clipping device according to claim 1, see 102 rejection above. Matsuoka further discloses: wherein the lock tube 23 includes a flexible portion 55 (55 is flexible as shown between Fig. 2 and Fig. 10B., [0039]). 
	In regards to claim 16, Matsuoka discloses: a tissue clipping system comprising the tissue clipping device according to claim 1, see 102 rejection above.  Matsuoka further discloses: a delivery device 1 (see Figs. 1-11, [0025]) releasably coupled to the tissue clipping device 3, the delivery device 1 comprising: an insertion member 37 (see Figs. 1-11) having a channel (37 has a channel, see Fig. 2) extending therethrough from a distal end 67 (see Figs. 1-11, [0030]) to a proximal end the proximal end of 37, the distal end 67 of the insertion member 37 being releasably coupled to the proximal end 51 and 55 of the lock tube 27; and a control member 33 (see Figs. 1-11, [0025]) extending through the channel the channel of 37 of the insertion member 37 and having a distal end 67 (see Figs. 1-11, [0030]) and a proximal end the proximal end of 37, the distal end 67 of the control member 33 being releasably coupled to the proximal end 19 of the clip 17; wherein the tissue clipping device 3 is configured to be released from the delivery device 1 after the clip 17 is locked in the closed configuration (see Fig. 10B).
	In regards to claim 18, Matsuoka discloses: the tissue clipping system according to claim 16, see 102 rejection above.  Matsuoka further discloses: wherein: -5-Application No. 16/709,328 a fork connector 31 (see Figs. 1-11, the connector forks into two prongs, therefore it is a fork connector, [0029]) is formed on the proximal end 19 of the clip 17 (31 is on the proximal end of the clip) or the distal end of the control member (not examined due to being an optional, alternative clause) to releasably couple the clip 17 and control member 33 (31 serves as the connection between 17 and 33); and the fork connector 31 configured to release the clip 17 from the control member before the lock tube 27 is released from the insertion member 37 (see [0065]-[0066] 23 is released from 19, hence 17, before the lock tube 27 is released from 37).
	In regards to claim 20, Matsuoka discloses: the tissue clipping system according to claim 16, see 102 rejection above. Matsuoka further discloses: wherein the proximal end 51 and 55 of the lock tube 27 is releasably coupled to the distal end 67 of the insertion member 37 via a frictional connection between the lock tube 27 and a connector 59 slidably disposed (the lock tube proximal end is pinched and then slides in relation to the connector 59) within the distal end 67 of the insertion member 37.
	In regards to claim 25, Matsuoka discloses: A method for clipping tissue (see Figs. 1-11) comprising: inserting a tissue clipping device 3 (see Figs. 1-11, [0025]) into a body (see Figs. 9B-9C, 11 is body tissue, hence within a body), the clipping device 3 comprising a clip 17 (see Figs. 1-11, [0028]) including clip arms 15 (see Figs. 1-11, [0028]) coupled to each other at a proximal end 15a (see Figs. 1-11, [0028]), and a lock tube 27 (see Figs. 1-11, [0028], it is a tube as shown best in Fig. 3, which the clip goes through) at least partially housing the clip 3 (see Figs. 1-3, the clip 17 being within 25) in a channel 25 (see Figs. 1-11, [0032]) formed therein; advancing the clip 3 distally out of a distal end the distal end of 27 (see Fig. 9A-9B ad 10A-10B) of the lock tube 27 so that the clip arms 15b separate from each other in a radial direction to form an open configuration for receiving tissue (see Figs. 9A-9B and 10A-10B, while the clip is advanced distally relatively to the lock tube 25, it is in an open configuration for receiving the tissue); positioning the clip 17 such that distal ends 15b (see Figs. 9B-9C) of the clip arms 15 are adjacent to a portion of tissue 11 (see Fig. 9B-9C) surrounding a tissue opening (body tissue to be clipped, hence closed, see [0042) to be closed; and advancing the lock tube 27 distally relative to the clip 17 such that (see between 9B and 9C, the lock tube is advanced distally relative to the clip 17): the clip arms 15 are contracted toward each other in a radial direction to form a closed configuration for clipping the tissue received between the clip arms 15 (see Fig. 9C, the clip arms 15  pinch together in the radial direction to close around the tissue); and a first connector 19 (see Figs. 1-11, [0029]) comprised by the clip 17 engages a second connector 25a and 57 (see Figs. 1-11, [0032] and [0039]) comprised by the lock tube 27 to lock the clip 17 in the closed configuration (see Fig. 3 and Fig. 10B, 57 impinges on 19 to lock the clip with the clip itself being limited from leaving the lock tube because of 25a), the first connector 19 being disposed within the channel 25 of the lock tube 27 regardless of whether the clip is in the open configuration (see Figs. 2 and 9B) or the closed configuration (see Fig. 10B, locked closed configuration).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Kappel et al (US 20130226200 A1), herein referenced to as “Kappel”.
	In regards to claim 10, Matsuoka discloses: A tissue clipping device 3 (see Figs. 1-11, [0025]) comprising: a lock tube 27 (see Figs. 1-11, [0028], it is a tube as shown best in Fig. 3, which the clip goes through) having a channel 25 (see Figs. 1-11, [0032]) extending therethrough from a distal end the distal end of 27 to a proximal end 51 and 55 (see Figs. 1-11, [0032]); clip arms 15 (see Figs. 1-11, [0028]) extending from distal ends distal ends of the clip arms to proximal ends proximal ends of the clip arms through the channel 25 of the lock tube 27 (see Fig. 3, clip arms 15 extending through the channel of the lock tube), the clip arms 15 being movable relative to the lock tube 27 between an open configuration (see Figs. 2 and 9B)  in which the clip arms 15 are separated from each other (the clip arms are radially spaced apart) and a closed configuration (see Figs. 3 and 9C) in which the clip arms 15 are closer to each other than in the open configuration (the clip arms pinch towards each other); and jaws 15b (see Figs. 1-11, [0028]). Matsuoka does not explicitly teach: the jaws, each of which is pivotably coupled to a respective distal end of a corresponding one of the clip arms, wherein the jaws are configured to: extend in a direction such that longitudinal axes of the jaws are substantially aligned with longitudinal axes of the clip arms when the jaws are disposed inside the channel of the lock tube, and pivot with respect to the clip arms so as to extend in a direction transverse to the longitudinal axes of the clip arms when the jaws are exposed from the distal end of the lock tube. 
However, Kappel teaches in a similar field of invention a tissue clipping device 700 (see Figs. 16-17) with clip arms 12, locking tube 11 (see Fig. 1 and 16-17, 1 is the locking tube), and jaws 702 and 704. Kappel further teaches: the jaws 702 and 704, each of which is pivotably coupled (see [0038], the jaws are rotatable relative to 12, therefore are pivotably coupled) to a respective distal end distal end of 12 of a corresponding one of the clip arms 12, wherein the jaws 702 and 704 are configured to: extend in a direction such that longitudinal axes (the lengthwise portions of 702 and 704) of the jaws 702 and 704 are substantially aligned with longitudinal axes (the lengthwise portion of 12) of the clip arms 12 when the jaws 702 and 704 are disposed inside the channel the channel of 11 of the lock tube 11 (Figs. 16-17 show when 702 and 704 have been rotated, to see where they would within the lock tube, reference Fig. 4 and 15, the longitudinal axes of the clip and jaws are aligned when they are within the channel of the lock tube), and pivot (see Figs. 16-17, the jaws are pivoted, [0038]) with respect to the clip arms 12 so as to extend in a direction transverse to the longitudinal axes of the clip arms 12 when the jaws 702 and 704 (see that the longitudinal axes of 702 and 704 and pivoted 90 degrees and therefore transverse to the longitudinal axes of 12) are exposed from the distal end the distal end of 11 of the lock tube 11.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuoka to incorporate the teachings of Kappel and have a clipping device with the jaws, each of which is pivotably coupled to a respective distal end of a corresponding one of the clip arms, wherein the jaws are configured to: extend in a direction such that longitudinal axes of the jaws are substantially aligned with longitudinal axes of the clip arms when the jaws are disposed inside the channel of the lock tube, and pivot with respect to the clip arms so as to extend in a direction transverse to the longitudinal axes of the clip arms when the jaws are exposed from the distal end of the lock tube. Motivation for such can be found in Kappel as this allows a user to widen or reduce a clipping area of the clipping device (see [0038]). 
In regards to claim 11, the combination of Matsuoka and Kappel teaches: the tissue clipping device according to claim 10, see 103 rejection above. Kappel further teaches: wherein the jaws 702 and 704 are configured to pivot with respect to the clip arms 12 so as to extend in a direction substantially orthogonal (see Figs. 16-17, [0038], 90 degrees is orthogonal) to the longitudinal axes of the clip arms 12. 
In regards to claim 13, the combination of Matsuoka and Kappel teaches: the tissue clipping device according to claim 10, see 103 rejection above. Kappel further teaches: wherein the jaws 702 and 704 comprise a bump (see annotated Fig. 16 below) configured to create a preload for pivoting the jaws 702 and 704. 
	
    PNG
    media_image1.png
    556
    923
    media_image1.png
    Greyscale


The language, "a bump configured to create a preload for pivoting the jaws," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kappel meets the structural limitations of the claim, and the bump creates a longer side of one the jaws and therefore a moment arm for the jaws to more easily pivot in the direction where the jaw is longer. 
In regards to claim 15, the combination of Matsuoka and Kappel teaches: the tissue clipping device according to claim 10, see 103 rejection above. Matsuoka further discloses: wherein the lock tube 23 includes a flexible portion 55 (55 is flexible as shown between Fig. 2 and Fig. 10B., [0039]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Gregan et al (US 20190150929 A1), herein referenced to as “Gregan”.
In regards to claim 24, Matsuoka discloses, the tissue clipping system according to claim 16, see 102 rejection above. Matsuoka does not explicitly disclose: wherein the insertion member comprises a spiral tube.
Gregan in a similar field of invention teaches a tissue clipping system (see Figs. 18-21), with a clip 500, a lock tube 508, and an insertion member 508 and 510. Gregan further discloses: wherein the insertion member 510 comprises a spiral tube 510 (which is a spiral tube, see Figs. 18-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuoka to incorporate the teachings of Gregan and have the insertion member comprise a spiral tube. Motivation for such can be found in Gregan as the driver as it is a spiral tube is capable of a forceful forward movement, and the spiral nature of the tube can assist with this, akin to a screw or drilling movement (see [0124]), this can allow the clip to more securely clamp around tissue that may be larger or thicker. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Ewers et al (US 20050251202 A1), herein referenced to as “Ewers”.
In regards to clam 26, Matsuoka discloses, the method according to claim 25, see 102 rejection above. Matsuoka further discloses: wherein the lock tube 23 includes a flexible portion 55 (55 is flexible as shown between Fig. 2 and Fig. 10B., [0039]). Matsuoka does not explicitly disclose: formed by laser processing. The claimed phrase “includes a flexible portion formed by laser processing” means that the flexible portion was made by a laser cutting technique, as explained in the instant application (see [0040]).
Ewers teaches that laser cutting of tubular members is a known alternative to mechanical cutting or chemical etching (see [0185]).
Therefore, even if “laser processing” results in different structural characteristics of the end product than other processing/cutting methods, it still would have been prima facie obvious at the time the invention was made to use a “laser processed” material in Gregan as claimed since Ewers teaches that laser processing is recognized as a useful technique for making cuts in tubular members.
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose nor teach a tissue clipping device comprising, inter alia, the first connector is disposed within the channel of the lock tube so as to be slidable relative to the clip arms and the lock tube, and the first connector is configured to engage: (i) locking teeth formed on the clip arms, and (ii) the second connector to lock the clip in the closed configuration. Matsuoka teaches a first connector disposed within the channel of the lock tube, however the first connector is not slidable relative to the clip arms and the lock tube. Kappel does not disclose a first connector slidable relative to the clip arms and the lock tube. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771